Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the binder resin" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-6 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20050148692(US’692), further in view of US201210037838(US’838).
US’692 discloses a curable coating composition for forming a thermal insulating layer, the composition comprising: (a) highly porous particles of a material obtained by drying a wet sol-gel, the particles having a porosity of at least 80% and a particle size in the range from 5 micron to 4.0 mm; and (b) a film forming resin system comprising a film forming polymer, wherein the particles (a) are dispersed in the resin system (b), and the resin system (b) contains at least one stabilizer. The resin system suitable for the coating composition of the invention may be an aqueous system or a solvent-based system, and contains at least one film forming polymer, See [0029] and [0063].
The highly porous particles be added to the resin system and mixed gently under low shear conditions, after all the other components of the composition have already been blended at a higher speed and at moderate to high shear rates. See [0048].
But it is silent about the planetary mixer is used to mix the highly porous particles and the resin system (binder and liquid medium such as water and /or organic solvent) and mixed gently under low shear conditions. 
US’838 discloses methods for preparing slurries or composites include, for example combining the aerogel (porous particle) component with a surfactant, binder and other ingredients. The compositions can be slurries that can be used in coating applications. See abstract.
US’838 discloses that shaking, stirring and/or other techniques can by employed to mix liquid and solid materials. In specific examples, light particles, e.g., aerogel particles, are forced into a liquid phase. In other examples, water droplets are lifted to the lighter particles. Mixing can be effected by manual stirring or in blenders or mixers such as, for example, cement mixers, hand-held impellers, ribbon blenders and others. Mixers such as those having double ribbon blades, planetary mixers and so forth can be utilized. In some cases, blade design and/or properties, e.g., increased blade sharpness, can reduce the amount of time necessary to complete the mixing process and, in some cases, the properties of the final product. See [0087-0089].
Thus, it would have been obvious to one of ordinary skill in the art to utilize the planetary mixers as applicant set forth in the claim 1, motivated by the fact that US’838 discloses that mixers such as planetary mixers can be utilized for preparing slurries or composites include, for example combining the aerogel (porous particle) component with a surfactant, binder and other ingredients. The compositions can be slurries that can be used in coating applications and the rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992) Substituting one known apparatus for another for the same reason is known in the art.
Regarding claim 3 and 4, US’692 discloses that the resin system suitable for the coating composition may be an aqueous system or a solvent-based system, water-organic solvent system, and contains at least one film forming polymer. See [0029] and [0063].
Regarding claim 5, US’692 discloses that the resin system suitable for the coating composition may be an aqueous system or a solvent-based system, and contains at least one film forming polymer. The chemistry and production of suitable film forming polymers are well-known, and the polymers are available from numerous commercial manufacturers. Examples of suitable film forming polymers include, but are not limited to, acrylic polymers, acrylic styrene copolymers, vinyl acrylic copolymers, epoxy acrylic copolymers, acrylic vinyl acetate copolymers, alkyds, styrene butadiene copolymers, cellulose acetates polymers, and polyester polymers. The selection of the polymer can be made by those of ordinary skill in the art in view of the specific applications. In one aspect of the invention, the resin system is an aqueous emulsion of a film forming polymer selected from the group consisting of acrylic copolymers, acrylic styrene copolymers, vinyl acrylic polymers, epoxy acrylic copolymers, acrylic vinyl acetate copolymers, styrene butadiene copolymers, and cellulose acetate polymers. See [0029-0030].
Regarding claim 6, US’692 discloses that the highly porous particles suitable for the composition of the invention include, but are not limited to, aerogel particles prepared by a process wherein the wet sol-gel is dried under supercritical pressure, and xerogel particles prepared by a process wherein the wet sol-gel is dried at a pressure below the supercritical pressure. Particles of amorphous silica aerogels or xerogels may be used, as well as particles of carbon aerogels or xerogels. See [0020].
Regarding claim17, it is within the level of ordinary skill in the art to operate a process continuously. In re Dilnot 38 USPQ 248. The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992)
Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over combined teaching of US20050148692(US’692) and US201210037838(US’838) as applied to claim 1 above, and further in view of US3522070(US’070).
Regarding claim 15, combined teaching of US’692 and US’838 discloses the process set forth above. Bu it is silent about the high-speed shear stirrer is a homomixer.
US’070 discloses mixing of the constituents for coating composition is done directly in the high-shear mixer. The type of high-shear mills which can be used is the Homomixer (col. 3. Lines 50-57). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use homomixer in the US’692 process, motivated by the fact that US’692 discloses using a high shear mixer and US’070 discloses that the Homomixer is a type of high shear mixer. Substituting one known apparatus for another for the same reason is known in the art.
Regarding claim16, US’692 discloses mixing at high speed to a Hegman 6 consistency and mixing for 20 minutes under cover at a low speed not exceeding 500 rpm/hr. See [0064]. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality. In re Aller, USPQ 233 (CCPA 1955).
Response to Arguments
Applicant's arguments filed 08/26/2022 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim(s) 1, 3-6 and 15-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453. The examiner can normally be reached Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731